                                                           U.S. DiSTRiCT (S-S-R :
                      IN THE UNITED STATES DISTRICT COURTS R'3           '

                    FOR THE SOUTHERN DISTRICT OF


                                 DUBLIN DIVISION          cLERlC
                                                                   (

LESLIE SEAN PRUITT,

             Plaintiff,

      V.                                             CV 319-076


WARDEN NATHAN BROOKS;DAVID
MCDADE;ROBERT JAMES; JERRY
WYNN;KENNETH STOREY;DOUGLAS
COUNTY SHERIFF'S DEPARTMENT; and
SHERIFF WALDROP,

             Defendants.



                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DENIES AS MOOT Plaintiffs motion to proceed in forma pauperis, (doc. no. 2.),

DISMISSES this case without ^pjudieeT-amiCLOSES this civil action.
                           /
      SO ORDERED this /         day ofDecember,2019, at Augusta, Georgia.




                                                  ITED STATES DISTRI
